     Case 3:18-cv-00404-MMD-CLB Document 51 Filed 11/10/20 Page 1 of 1



1
2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4
5     GREGORY N. LEONARD,                                Case No. 3:18-CV-00404-MMD-CLB
6                                           Plaintiff,   ORDER
7            v.
8     NORTHERN NEVADA CORRECTIONAL
      CENTER DENTAL DEPARTMENT, et al.,
9
                                       Defendants.
10
11
            Plaintiff moved for a 90-day extension of time to file response to defendants’
12
     motion for summary judgment (ECF No. 50). No opposition was filed. Pursuant to LR
13
     7-2(d), “the failure of an opposing party to file points and authorities in response to any
14
     motion . . . constitutes a consent to the granting of the motion.” However, the court
15
     previously denied a motion by the defense for a 120-day extension of time to file a
16
     dispositive motion due to COVID restrictions (ECF No. 44), and will similarly deny a 90-
17
18   day extension to the plaintiff as many other inmates are litigating their cases without delay

19   under similar restrictions.

20          Therefore, plaintiff’s motion for a 90-day extension of time to file a response to

21   defendants’ motion for summary judgment (ECF No. 50) is GRANTED in part and

22   DENIED in part. Plaintiff shall be granted an additional twenty (20) days from the date

23   of this order until Monday, November 30, 2020 to file an opposition to defendants’ motion
24   for summary judgment.
25           November 10, 2020
     DATED: __________________.
26
27                                              ___________________________________
                                                UNITED STATES MAGISTRATE JUDGE
28
